

116 SRES 542 ATS: Commemorating the 75th anniversary of the liberation of the Dachau concentration camp during World War II.
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 542IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Gardner (for himself, Ms. Sinema, Ms. McSally, Mr. Bennet, Mr. Inhofe, Mr. Cardin, Ms. Rosen, Mrs. Blackburn, and Mr. Cramer) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendment and an amendment to the preambleJune 16, 2020Considered, amended, and agreed to with an amended preambleRESOLUTIONCommemorating the 75th anniversary of the liberation of the Dachau concentration camp during World War II.Whereas the Dachau concentration camp, established in March 1933—(1)was the first concentration camp established by the German National Socialist, or Nazi, government;(2)served as a model for all subsequent Nazi concentration camps;(3)was a training center for the notoriously brutal SS concentration camp guards; and(4)operated continuously until the end of World War II in 1945;Whereas the Dachau concentration camp housed Germans who were deemed political, racial, or social threats by the Nazi regime, including Communists, Social Democrats, Jews, Roma, members of the clergy, Jehovah’s Witnesses, and other religious and cultural minorities;Whereas, in addition to Germans, prisoners at the Dachau concentration camp included Poles, Hungarians, Austrians, Italians, Lithuanians, Czechs, Slovenes, Belgians, and other foreign nationals from countries occupied or invaded by Germany; Whereas the Nazis imprisoned more than 200,000 civilians in the Dachau concentration camp and the more than 100 subcamps of the Dachau concentration camp;Whereas the Nazis murdered tens of thousands of innocent civilians, and allowed countless others to die from disease, starvation, malnutrition, and exhaustion, at the Dachau concentration camp, one of many camps where the Nazis brutally killed millions of people, including 6,000,000 Jews during the Holocaust;Whereas the Nazis tortured, and conducted medical experiments that led to the death or permanent disabling of, hundreds of civilian prisoners at the Dachau concentration camp, including by—(1)subjecting the prisoners to pressure extremes; (2)submersing the prisoners in freezing water;(3)forcing the prisoners to drink salt water; and (4)infecting the prisoners with malaria; Whereas the Nazis subjected civilian prisoners at the Dachau concentration camp to forced labor—(1)first for the initial construction and expansion of the camp; and (2)later primarily for armaments production to supply the German military;Whereas, following the advance of Allied Forces, the Nazi regime began the systematic transfer of prisoners from evacuated concentration camps to the Dachau concentration camp for continued imprisonment, resulting in the deaths of thousands of weakened and malnourished prisoners and leading to the discovery of the infamous Dachau death train, consisting of nearly 40 railroad cars containing the bodies of approximately 2,310 prisoners;Whereas, in December 1943, Dwight D. Eisenhower was appointed as Supreme Commander of the Allied Expeditionary Forces and led the formal coordination of the Allied Forces, with the mission to liberate Europe; Whereas the main Dachau concentration camp was liberated on April 29, 1945;Whereas that liberation was led by—(1)the 45th Infantry Thunderbird Division of the Seventh Army of the United States (referred to in this preamble as the 45th Infantry Division), under the leadership of Lieutenant Colonel Felix Sparks, member of the Colorado Army National Guard and Commander of the Third Battalion of the 157th Infantry Regiment of the 45th Infantry Division;(2)the 42nd Infantry Rainbow Division of the Seventh Army of the United States (referred to in this preamble as the 42nd Infantry Division), under the leadership of Brigadier General Henning Linden; and (3)the 20th Armored Division of the Seventh Army of the United States (referred to in this preamble as the 20th Armored Division);Whereas the 45th Infantry Division—(1)was composed of National Guard units from Colorado, Oklahoma, Arizona, and New Mexico; and (2)deployed in June 1943 in support of the Allied Forces during World War II;Whereas the 42nd Infantry Division—(1)was composed of personnel from every State of the United States; and(2)deployed in December 1944 in support of the Allied Forces during World War II;Whereas the 20th Armored Division—(1)was activated at Fort Campbell and, until October of 1944, trained soldiers and qualified those soldiers for overseas shipment as replacement soldiers for armored units; and(2)deployed in February 1945 in support of the Allied Forces during World War II;Whereas, in the European theater of operation, the 45th Infantry Division suffered—(1)1,831 deaths in battle; and (2)7,791 battle casualties;Whereas, in the European theater of operation, the 42nd Infantry Division suffered—(1)655 deaths in battle; and(2)3,971 battle casualties;Whereas, in the European theater of operation, the 20th Armored Division suffered—(1)59 deaths in battle; and(2)186 battle casualties;Whereas, in 1985, the United States Army Center of Military History and the United States Holocaust Memorial Museum honored the 45th Infantry Division, the 42nd Infantry Division, and the 20th Armored Division with recognition as liberating units; andWhereas commemoration of the liberation of the Dachau concentration camp will instill in all people of the United States a greater awareness of the unspeakable tragedies of the Holocaust: Now, therefore, be itThat the Senate—(1)commemorates April 29, 2020, as the 75th anniversary of the liberation of the Dachau concentration camp during World War II;(2)calls on all people of the United States to remember the tens of thousands of innocent victims murdered at the Dachau concentration camp as part of the Holocaust, the 6,000,000 Jews killed throughout the Holocaust, and all of the victims of the Nazi reign of terror; and (3)recognizes the valorous efforts of the 45th Infantry Division, the 42nd Infantry Division, and the 20th Armored Division of the Seventh Army of the United States in the liberation of the thousands of individuals imprisoned at the Dachau concentration camp. 